
	

114 HR 1519 IH: Recognizing Achievement in Classified School Employees Act
U.S. House of Representatives
2015-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1519
		IN THE HOUSE OF REPRESENTATIVES
		
			March 19, 2015
			Ms. Titus (for herself, Mr. Lowenthal, Mr. Pocan, Mr. Connolly, Ms. Norton, Ms. Wilson of Florida, Mr. McDermott, Mr. Keating, and Mr. Takano) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To direct the Secretary of Education to establish an award program recognizing excellence exhibited
			 by public school system employees providing services to students in
			 prekindergarten through higher education.
	
	
 1.Short titleThis Act may be cited as the Recognizing Achievement in Classified School Employees Act. 2.FindingsCongress finds the following:
 (1)Classified school employees provide valuable service to public schools in the United States. (2)Classified school employees provide essential services, such as transportation, facilities maintenance and operations, food service, safety, and health care.
 (3)Classified school employees play a vital role in providing for the welfare and safety of students. (4)Classified school employees strive for excellence in all areas of service to the education community.
 (5)Exemplary classified school employees should be recognized for their outstanding contributions to quality education in the United States.
 3.Definition of classified school employeeIn this Act: (1)Classified school employeeThe term classified school employee means a public employee of a State or of any political subdivision of a State, who works in any grade from prekindergarten through higher education in any of the following 9 occupational specialties:
 (A)Paraprofessional services. (B)Clerical and administrative services.
 (C)Transportation services. (D)Food and nutrition services.
 (E)Custodial and maintenance services. (F)Security services.
 (G)Health and student services. (H)Technical services.
 (I)Skilled trades. (2)Other definitionsThe terms used in this Act have the meaning given the terms in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
			4.Recognition program established
 (a)In generalThe Secretary of Education shall establish a national recognition program to be known as the National Classified School Employee of the Year Award program. The purpose of the program shall be to recognize and promote the commitment and excellence exhibited by classified school employees in public schools who provide exemplary service to students in prekindergarten through higher education.
 (b)AwardPrior to March 31 of each year (beginning with the second calendar year that begins after the date of the enactment of this Act), the National Classified School Employee Award program shall recommend to the Secretary a classified school employee to receive the National Classified School Employee Award for the year.
			(c)Selection process
				(1)Nomination process
 (A)In generalNot later than November 1 of each year (beginning with the first calendar year that begins after the date of the enactment of this Act), the Secretary shall solicit nominations of classified school employees in public schools from the occupational specialties described in section 3(1) from the chief State school officer of each State.
 (B)Nomination submissionsIn order for individuals in a State to be eligible to receive recognition under this section, the chief State school officer shall consider nominations submitted by the following:
 (i)Local educational agencies. (ii)School administrators.
 (iii)Professional associations. (iv)Labor organizations.
 (v)Educational service agencies. (vi)Any other group determined appropriate by the National Classified School Employee Award program.
 (2)DemonstrationEach chief State school officer of a State who desires individuals in the State to receive recognition under this section shall submit the nominations described in paragraph (1) to the Secretary in such manner as may be required by the National Classified School Employee Award program. Each such nomination shall contain, at a minimum, demonstrations of excellence in the following areas:
 (A)Work performance. (B)School and community involvement.
 (C)Leadership and commitment. (D)Local support.
 (E)Enhancement of classified school employees' image in the community and schools. (F)Any other area of superior performance, such as health and safety promotion or efficient use of energy or other resources.
 (3)SelectionThe National Classified School Employee Award program shall develop uniform national guidelines for evaluating nominations submitted under paragraph (2) in order to select the most deserving nominees based on the demonstrations made in the areas described in such paragraph.
				
